


Exhibit 10.19

 

AMENDED AND RESTATED PROMISSORY NOTE

SECURED BY DEED OF TRUST

AND STOCK PLEDGE AGREEMENT

(Amended as of April 25, 2001)

 

NOTICE:  THIS PROMISSORY NOTE PROVIDES FOR A BALLOON PAYMENT.

 

 

$250,000.00

 

Mountain View, California

 

 

September 27, 2000

 

For value received, the undersigned, WARREN C. PRATT (“Employee”) and ELIZABETH
PRATT (collectively, “Borrower”) jointly and severally promise to pay to SILICON
GRAPHICS, INC., a Delaware corporation (“SGI”), or order, at 1600 Amphitheatre
Pkwy. Mountain View, California 94043, or such other place as SGI may designate
in writing from time to time, in lawful money of the United States of America,
without abatement, demand, deduction, setoff or counterclaim (except as provided
in Paragraph 5), the principal sum of Two Hundred Fifty Thousand and 00/100
Dollars ($250,000.00), together with interest thereon at the rate of six and
seventy-five hundredths percent (6.75%) per annum, compounded annually, from the
date first set forth above (“Effective Date”) until all principal, interest and
other charges under this Promissory note are paid in full.

 

1.             Payments.  All outstanding principal and accrued interest under
this Promissory note shall be due and payable on the Due Date (as defined
below).  Interest shall be computed based upon a three hundred sixty (360) day
year and thirty (30) day month.  Every payment received by SGI with respect to
this Promissory note shall be applied as follows: first, to the payment of any
late charges; second, to the payment of accrued but unpaid interest; and, third,
to the payment of the outstanding principal balance of this Promissory Note. 
Notwithstanding the foregoing, outstanding principal and accrued interest under
this Promissory Note shall be due and payable prior to the Due Date to the
extent of fifty percent (50%) of the sales proceeds payable to Borrower in
connection with the sale of any Shares (as defined below); provided, however, if
SGI’s employment of Employee shall terminate or cease for any reason, whether
voluntary or involuntary, and whether with or without cause, or if Borrower
shall be in default hereunder, outstanding principal and accrued interest under
this Promissory Note shall be due and payable prior to the Due Date to the
extent of one hundred percent (100%) of these proceeds payable to Borrower in
connection with the sale of any such Shares.  In no event shall the preceding
sentence be deemed a limit of SGI’s recourse or Borrower’s liability under this
Promissory Note.  Borrower may prepay the principal amount outstanding under
this Promissory Note in whole or in part at any time without penalty.

 

1

--------------------------------------------------------------------------------


 

2.             Due Date.  The “Due Date” shall be the earlier of (i) thirty (30)
days after the date of termination or cessation of SGI’s employment of Employee,
whether voluntarily or involuntarily, and whether with or without cause, (ii)
the date that Borrower sells, leases, transfers or otherwise conveys all or any
interest in the New Residence (as defined below), or (iii) the fifth (5th)
anniversary of the date first set forth above.

 

3.             Purpose of Loan.  Borrower acknowledges and agrees that SGI is
making this loan to Borrower for the express purpose of facilitating Employee’s
relocation to the area of SGI’s corporate headquarters located in Mountain View,
California.  Borrower represents and warrants to SGI that Borrower will use all
proceeds of this Promissory Note for purposes of purchasing Borrower’s new
principal residence located at (address omitted) (“New Residence”).

 

4.             Default.  In the event that Borrower fails to timely pay any
amount or perform any other obligation of Borrower under this Promissory Note,
the Deed of Trust (as defined below), the Pledge Agreement (as defined below),
that certain Promissory  Note of even date herewith in the principal sum of
$250,000.00 or any other agreement or instrument now or hereafter executed by
Borrower to evidence or secure the performance of Borrower’s obligations
thereunder, SGI may, at its option, declare the entire principal sum under this
Promissory Note immediately due and payable.  In the event that SGI exercises
this option, or the principal balance of this Promissory Note otherwise becomes
due and payable, all principal then outstanding under this Promissory Note shall
thereafter bear simple interest at the lesser of ten percent (10%) per annum or
the maximum rate permitted by law.  Failure to exercise this option shall not
constitute a waiver of SGI’s right to exercise the same with respect to any
prior or subsequent defaults.

 

5.             Right to Offset.  Borrower will have the right to deduct or
offset from or against amounts payable by Borrower to SGI under this Promissory
Note (1) amounts due but not yet paid by SGI to Borrower under the letter
agreement between Borrower and SGI dated April 25, 2001, relating to forgiveable
loan advances in an aggregate amount of up to $5,000,000, or (2) to the extent
not paid by SGI when due, the amount of the tax gross-up to be provided by SGI
under paragraph 9 of the Promissory Note for a forgiveable loan in the principal
amount of $500,000 dated September 27, 2000 and amended as of April 25, 2001.

 

6.             Security.  Borrower’s obligations under this Promissory Note are
secured by (i) that certain Deed of Trust with Assignment of Rents of even date
herewith (“Deed of Trust”) encumbering the New Residence, as more particularly
described in the Deed of Trust, and (ii) that certain Pledge Agreement of even
date herewith (“Pledge Agreement”) encumbering Borrower’s right, title and
interest in and to certain stock options and other pledged collateral, as more
particularly described in the Pledge Agreement (“Pledged Collateral”).

 

2

--------------------------------------------------------------------------------


 

 

7.             Due on Sale.  The Deed of Trust provides as follows:

 

If the trustor shall sell, convey or alienate said property, or any part
thereof, or any interest therein, or shall be divested of his title or any
interest therein in any manner or way, whether voluntarily or involuntarily,
without the written consent of the beneficiary being first had and obtained,
beneficiary shall have the right, at its option, except as prohibited by law, to
declare any indebtedness or obligations secured hereby, irrespective of the
maturity date specified in any not evidencing the same, immediately due and
payable.

 

8.             Attorneys’ Fees.  In the event any legal action or proceeding is
required to enforce or interpret any provision of this Promissory Note, Borrower
shall pay to SGI upon demand all costs of collection and reasonable attorneys’
fees incurred by SGI in connection therewith.

 

9.             Tax Liability.  Borrower understands and agrees that any and all
income tax liability to Borrower resulting from this Promissory Note shall be
the sole responsibility of Borrower.

 

10.           Miscellaneous.  If any provision of this Promissory Note shall be
invalid or unenforceable for any reason, the same shall be ineffective, but the
remainder of this Promissory Note shall not be affected thereby and shall remain
in full force and effect. Time is of the essence of each and every obligation of
Borrower hereunder.  Presentment and demand for payment, notice of dishonor,
protest and notice of protest are hereby waived by Borrower.  If the due date
for any payment under this Promissory Note falls on a Saturday, Sunday or legal
holiday, then such due date shall be extended to the next business day.  None of
the terms or provisions of this Promissory note may be waived, altered, modified
or amended except by a writing signed by SGI and Borrower.  The provisions of
this Promissory Note shall be governed by California law.  The covenants, terms
and conditions hereof shall bind the heirs, successors and assigns of Borrower
and shall insure to the benefit of the successors and assigns of SGI.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the date
first set forth above.

 

 

BORROWER:

 

 

 

 

 

/s/  WARREN C. PRATT

 

WARREN C. PRATT

 

 

 

 

 

/s/  ELIZABETH PRATT

 

ELIZABETH PRATT

 

 

 

Amendment Agreed and Accepted by SGI:

 

 

By:

/s/  SANDRA ESCHER

 

Sandra Escher

 

 

Senior Vice President and General Counsel

 

 

 

 

4

--------------------------------------------------------------------------------

